             Case MDL No. 2888 Document 41 Filed 06/05/19 Page 1 of 3



                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION


IN RE: AMERICAN BOARD OF MEDICAL
SPECIALTIES MAINTENANCE OF
CERTIFICATION ANTITRUST LITIGATION                                                       MDL No. 2888


                                 ORDER DENYING TRANSFER


        Before the Panel: Plaintiffs in the Mannis action listed on Schedule A move under 28
U.S.C. § 1407 to centralize pretrial proceedings in this litigation in the Southern District of
California. This litigation consists of three actions, each pending in a separate district, as listed on
Schedule A. In addition, the parties have notified the Panel of one related action, which was filed
in the Northern District of Illinois. All responding parties—the non-moving plaintiffs and the
defendants in all four actions—oppose centralization. Plaintiffs and several defendants alternatively
suggest the Northern District of Illinois as the transferee court for this litigation, while one defendant
alternatively suggests the Eastern District of Pennsylvania as the transferee court.

         On the basis of the papers filed and the hearing held, we conclude that centralization will not
serve the convenience of the parties and witnesses or further the just and efficient conduct of this
litigation. Where only a minimal number of actions are involved, the proponent of centralization
bears a heavier burden to demonstrate that centralization is appropriate. See In re Transocean Ltd.
Sec. Litig. (No. II), 753 F. Supp. 2d 1373, 1374 (J.P.M.L. 2010). Movants have not met that burden
here.

        These actions involve similar allegations that defendants, which offer certification in various
medical specialties, require physicians to purchase and participate in “maintenance of certification”
programs in order to maintain their initial board certifications. Plaintiffs allege that this constitutes
an unlawful tying arrangement in violation of antitrust laws. The similarities, though, end there.
Each action names different medical certification boards as defendants, and each is brought on behalf
of a different, non-overlapping putative class of physicians.1 Thus, individualized discovery and
legal issues (such as with respect to the antitrust market at issue in each action) are likely to be



        1
          Movants insist that the Mannis action encompasses the claims and classes in the other
actions, because movants assert claims against the American Board of Medical Specialties (ABMS),
the umbrella organization for the various medical specialty boards named in these actions. Non-
moving plaintiffs and defendants, though, uniformly maintain (and at oral argument, movants
conceded) that ABMS does not itself certify physicians. Thus, the putative class in each action
appears to encompass only those physicians certified by the unique medical certification board
defendants named in each action.
             Case MDL No. 2888 Document 41 Filed 06/05/19 Page 2 of 3



                                                   -2-

numerous and substantial. Consequently, there is little risk of conflicting pretrial rulings, particularly
with respect to class certification.

         To the extent these actions may involve duplicative discovery (particularly with respect to
ABMS), alternatives to centralization appear eminently feasible. Defendants in the Mannis
litigation, which is pending in the Southern District of California, have moved (in the alternative to
dismissal) for transfer of that action to the Northern District of Illinois pursuant to 28 U.S.C. § 1404.
Such a transfer would significantly reduce the multidistrict scope of this litigation. See In re Gerber
Probiotic Prods. Mktg. & Sales Practices Litig., 899 F. Supp. 2d 1378, 1380 (J.P.M.L. 2012)
(“[W]here a reasonable prospect exists that the resolution of a Section 1404 motion or motions could
eliminate the multidistrict character of a litigation, transfer under Section 1404 is preferable to
Section 1407 centralization.”).

        Even if transfer is denied, this litigation involves only four actions pending in three districts,
and plaintiffs in three of the actions share counsel. Informal cooperation among the relatively few
involved attorneys and coordination among the involved courts therefore are practicable alternatives
to centralization. Indeed, defendants represented in their briefs to the Panel their willingness to
coordinate with plaintiffs to minimize any potential for duplicative discovery or inconsistent pretrial
rulings. See, e.g., In re Eli Lilly & Co. (Cephalexin Monohydrate) Patent Litig., 446 F. Supp. 242,
244 (J.P.M.L. 1978); see also Manual for Complex Litigation, Fourth, § 20.14 (2004).

        IT IS THEREFORE ORDERED that the motion for centralization of these actions is denied.


                                         PANEL ON MULTIDISTRICT LITIGATION




                                                           Sarah S. Vance
                                                                Chair

                                        Lewis A. Kaplan                  Ellen Segal Huvelle
                                        R. David Proctor                 Catherine D. Perry
                                        Karen K. Caldwell                Nathaniel M. Gorton
        Case MDL No. 2888 Document 41 Filed 06/05/19 Page 3 of 3



IN RE: AMERICAN BOARD OF MEDICAL
SPECIALTIES MAINTENANCE OF
CERTIFICATION ANTITRUST LITIGATION                             MDL No. 2888



                                  SCHEDULE A

               Southern District of California

    MANNIS, ET AL. v. AMERICAN BOARD OF MEDICAL SPECIALTIES,
        ET AL., C.A. No. 3:19-00341

               Northern District of Illinois

    SIVA v. AMERICAN BOARD OF RADIOLOGY, C.A. No. 1:19-01407

               Eastern District of Pennsylvania

    KENNEY, ET AL. v. AMERICAN BOARD OF INTERNAL MEDICINE,
        C.A. No. 2:18-05260
